TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 2, 2017



                                     NO. 03-15-00420-CR


                               Karra Trichele Allen, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM THE 33RD DISTRICT COURT OF BURNET COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
                 AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment of conviction.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.